Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of amended claims 1-3, 5-7 and 9-23 in the reply filed on 05/23/22 is acknowledged.  The traversal found persuasive and the restriction is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 is rejected under 35 U.S.C. 103 as being unpatentable over Harrysson et al (US 2010/0265417) in view of Hobson et al (US 2008/0316121).
Regarding claim 1, Harrysson discloses in Figures 1-7, an electronic device, comprising:
a housing (see Fig. 7, housing of display screen 30’);
a display (30, Fig 1) mounted to the housing and having a display cover layer (314, Fig. 6, see par. 0033);
millimeter wave (see abstract, and pars. 0006-0009) transceiver circuitry (23, Fig. 1) in the housing and configured to convey radio-frequency signals at a frequency between 10 GHz and 400 GHz (frequency of millimeter wave between 10 GHz and 400 GHz);
a first millimeter wave antenna (1C1, Fig. 4, see par. 0026) coupled to the millimeter wave transceiver circuitry (23) and configured to convey the radio-frequency signals through the display cover layer with a first polarization; and
a second millimeter wave antenna (1C2, Fig. 4) coupled to the millimeter wave transceiver circuitry (23) and configured to convey the radio-frequency signals through the display cover layer with a second polarization.
Harrysson is silent on the housing being a metal housing. However, such difference is not patentable. It is a common practice and well known in the art that housing can be formed by selecting suitable materials to protect electronic components inside the electronic device. One of such examples is the teaching of Hobson, par. 0066. Therefore, to employ having the metal housing as claimed invention would have been obvious to person skill in the art.
Regarding claim 2, as applied to claim 1, Harrysson discloses in Figure 5 and par. 0028,
wherein the first millimeter wave antenna comprises a resonating element (“patches”, see par. 0028, lines 8-11) and a ground plane (“ground plane”, see par. 0028, lines 8-11).
Harrysson is silent on the ground plane having an opening overlapped by the resonating element.
Hobson discloses in Figure 7, wherein the first millimeter wave antenna (54) comprises a resonating element (54-1A) and a ground plane (54-2), and the ground plane (54-2) has an opening (70) overlapped by the resonating element (54-1A).
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the ground plane of Harrysson with the ground plane as taught by Hobson to improve antenna performance. Therefore, to employ having the first antenna as claimed invention would have been obvious to person skill in the art.
Regarding claim 3, as applied to claim 2, Hobson discloses in Figure 10, further comprising:
a radio-frequency transmission line (56A-2), wherein the radio-frequency transmission line (56A-2) overlaps the ground plane (54-2) and the opening (70).
Regarding claims 5-6, as applied to claim 3, Hobson discloses in Figure 10, 
wherein the resonating element (54-1A) extending along a dimension that is orthogonal to an elongated axis of the opening (70) in the ground plane (54-2);
wherein the resonating element (54-1A) has a rectangular periphery.
Regarding claim 7, Harrysson discloses every feature of claimed invention as expressly recited in claim 1, except for wherein the first millimeter wave antenna and the second millimeter wave antenna form a portion of a phased antenna array. However, such difference is not patentable. Millimeter wave antennas forming a portion of a phased antenna array in which each radiating element can be controlled individually to enable the usage of beam-forming techniques to overcome the losses during transmission is not new. One of such examples is the teaching of Yehezkely (US 2013/0293420), par. 0006. Therefore, to employ having the first and second antennas as claimed invention would have been obvious to person skill in the art.
Claims 9, 11, 16 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yarga et al (US 2014/0253392) in view of Harrysson et al (US 2010/0265417).
Regarding claims 9 and 16, Yarga discloses in Figure 3, an electronic device having first/rear and second/front opposing faces, comprising: 
a housing (12) having a dielectric member (58) on the first face/rear surface; 
a display (50) having an inactive area (54) on the second face/front surface and having a display cover layer (60) and
 an antenna structure (204) behind the display (50), extending between the rear wall and the display cover layer (60) and overlapping the dielectric member (58), 
wherein the antenna is configured to convey radio-frequency signals through the inactive area of the display.
Yarga does not disclose the antenna structure being an array of millimeter wave antennas configured to convey radio-frequency signals through the inactive area of the display at a frequency between 10 GHz and 400 GHz.
Harrysson discloses in Figure 4 and par. 0009, an array of millimeter wave antennas (1C1-1C3) configured to convey radio-frequency signals through the display at a frequency between 10 GHz and 400 GHz.
It would have been obvious to one having ordinary skill in the art before the time the invention was made to replace the antenna of Yarga with the antenna being an array of millimeter wave antennas as taught by Harrysson to support millimeter wave communication for the electronic device. Therefore, to employ having the millimeter wave antennas as claimed invention would have been obvious to person skill in the art.
Regarding claim 11, as applied to claim 9, Yarga discloses in Figure 3, wherein the display (50) has a display cover layer (60) the forms the second face and the array of millimeter wave antennas is configured to convey the radio- frequency signals through a portion of the display cover layer (60) at the inactive area (54) of the display.
Regarding claim 12, Yarga discloses every feature of claimed invention as expressly recited in claim 9, except for wherein the first millimeter wave antenna and the second millimeter wave antenna form a portion of a phased antenna array. However, such difference is not patentable. Millimeter wave antennas forming a phased antenna array in which each radiating element can be controlled individually to enable the usage of beam-forming techniques to overcome the losses during transmission is not new. One of such examples is the teaching of Yehezkely (US 2013/0293420, par. 0006). Therefore, to employ having the first and second antennas as claimed invention would have been obvious to person skill in the art.
Regarding claims 13-14, as applied to claim 9, Harrysson discloses in Figure 4, 
wherein the array of millimeter wave antennas includes a set of antennas configured to convey the radio- frequency signals with a polarization;
wherein the array of millimeter wave antennas includes an additional set of antennas configured to convey the radio-frequency signals with an additional polarization different from the polarization (see par. 0026).
Regarding claim 15, as applied to claim 9, Harrysson discloses in Figure 4, 
wherein the array of millimeter wave antennas (1C1-1C3) includes a plurality of resonating elements each having a rectangular periphery.
Regarding claim 19, as applied to claim 16, Harrysson discloses in Figure 4 and par. 0026, 
wherein the set of millimeter wave antennas includes a first plurality of antennas with a first polarization and a second plurality of antennas with a second polarization.
Regarding claim 20, as applied to claim 16, Harrysson discloses in Fig. 6 and par. 0033, 
wherein the display cover layer (314) comprises a transparent material selected from the group consisting of: glass, plastic, and sapphire.
Regarding claims 21-22, as applied to claim 16, Yarga discloses in Figure 3, 
wherein the set of millimeter wave antennas is configured to convey the radio-frequency signals through the display cover layer (60) at an inactive area (54) of the display;
wherein the set of millimeter wave antennas overlaps a dielectric member (58) forming the rear wall of the housing (12).
Regarding claim 23, as applied to claim 16, Harrysson discloses in Figure 1, wherein the set of millimeter wave antennas (1A) are arranged in a line.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yarga et al (US 2014/0253392) in view of Harrysson et al (US 2010/0265417) and further in view of Hobson et al.

Regarding claims 17-18, as applied to claim 16, Harrysson discloses in Figure 4 and par. 0028,
wherein the first millimeter wave antenna comprises a resonating element (“patches”, see par. 0028, lines 8-11) and a ground plane (“ground plane”, see par. 0028, lines 8-11); the resonating element having a rectangular periphery.
Harrysson is silent on the ground plane having an opening overlapped by the resonating element.
Hobson discloses in Figure 7, wherein the first millimeter wave antenna (54) comprises a resonating element (54-1A) and a ground plane (54-2), and the ground plane (54-2) has an opening (70) overlapped by the resonating element (54-1A).
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the ground plane of Harrysson with the ground plane as taught by Hobson to improve antenna performance. Therefore, to employ having the first antenna as claimed invention would have been obvious to person skill in the art.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/               Primary Examiner, Art Unit 2845